[*] Certain information in this document has been omitted and filed separately
with the Securities and

Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

Exhibit 10.1

PATENT LICENSE AND SETTLEMENT AGREEMENT

This PATENT LICENSE AND SETTLEMENT AGREEMENT (“Agreement”) is made as of
July 18, 2011 (the “Effective Date”) between SAMSUNG ELECTRONICS CO. LTD.
(“Samsung”) and SPANSION INC. (“Spansion”) and their respective Subsidiaries (as
defined below).

WHEREAS a dispute between the parties has resulted in certain legal proceedings
being conducted between the parties, captioned as follows (collectively the
“Patent Litigation”): Spansion LLC v. Samsung Electronics Co. Ltd. et al., Case
No. 5:10-cv-03446-JF (N.D. CA); Spansion LLC v. Samsung Electronics Co. Ltd. et
al., Case No. 1:08-cv-00855-SLR (D. DE); Spansion LLC v. Samsung Electronics
Co., Ltd. et al., Case No. 1:10-cv-00881-LO-JFA (E.D. VA); Spansion LLC v.
Samsung Electronics Co., Ltd. et al., Case No. 3:10-cv-00453-wmc (W.D. WI);
Spansion LLC v. Samsung Electronics Co., Ltd. et al., Case No. 3:10-cv-00685-wmc
(W.D. WI); Certain Flash Memory and Products Containing Same, Investigation
No. 337-TA-685 (USITC) (“The 685 ITC Investigation”); Certain Flash Memory Chips
and Products Containing the Same; Investigation No. 337-TA-735 (USITC); Samsung
v. Spansion Japan Ltd., Case no. H21-Wa-1986 (High Court; Tokyo, Japan); Samsung
v. Spansion Japan Ltd., Case no. H21-Wa-39933 (High Court; Tokyo, Japan);
Samsung Electronics Co. Ltd. v. Spansion International, Inc. et al., Fourth
Civil Division in Dusseldorf, Germany; and Nullity Action filed by Spansion,
Case No. 2 Ni 22/10 (EP);

WHEREAS Spansion and certain of its subsidiaries are reorganized debtors in
certain proceedings under Chapter 11 of Title 11 of the United States Code
pending in the United States Bankruptcy Court for the District of Delaware (the
“Court”) and jointly administered as Case No. 09-10960 (KJC) (the “Bankruptcy
Proceeding”);

WHEREAS the Court has confirmed the Debtors’ Second Amended Joint Plan of
Reorganization Dated April 7, 2010 (as Amended) (the “Plan”), and the Plan has
become effective; and

WHEREAS, the parties hereto have agreed to settle and dismiss the Patent
Litigations and the Bankruptcy Proceeding, and to arrange for a cross license of
certain intellectual property rights of the parties on terms and conditions
substantially described in a Memorandum of Understanding (the “MOU”) between the
parties dated June 15, 2011, and the parties now desire to enter into a final
agreement as contemplated by the MOU.

NOW, THEREFORE, in consideration of the licenses, representations, warranties,
and other terms and conditions contained herein, the parties hereto agree as
follows:

 

1. DEFINITIONS.

1.1 “Bankruptcy Proceeding” has the meaning set forth in the second WHEREAS
clause herein.

1.2 “Claim Purchase Amount” has the meaning set forth in Section 6.1.

1.3 “Court” has the meaning set forth in the second WHEREAS clause herein.



--------------------------------------------------------------------------------

1.4 “Divested Products” has the meaning set forth in Section 5.3.

1.5 “Financial Buyer” has the meaning set forth in Section 5.1.

1.6 “Licensed Products” means any (1) Semiconductor Device, (2) Memory Card, or
(3) SSD, provided that such Semiconductor Device, Memory Card or SSD is made by
or for a Party and sold or offered for sale as its own product (i.e., the
Semiconductor Device, Memory Card or SSD bears the commercial indicia, including
a die mark, or trademark, of the Party) and includes at least one Semiconductor
Device bearing the die mark of the Party. By way of clarification, “Licensed
Products” do not include Semiconductor Devices, Memory Cards or SSDs made by a
Party on behalf of a third party within the scope of the licensed foundry
services as set forth below.

1.7 “Logic Device” means a Semiconductor Device that is not a Memory Device
having the primary function of computing and/or otherwise processing
instructions. Examples of Logic Devices include microcontrollers,
microprocessors, application processors, and image sensors. “Logic Devices” may
further include a memory function for the purpose of supporting or facilitating
the primary function of processing or computing.

1.8 “Memory Card” means a device other than an SSD comprising one or more
nonvolatile Memory Devices, with or without a controller, and having the primary
function of providing mass electronic data storage. A Memory Card in various
form factors includes an SD card, a micro SD card, a CF card and a USB drive.

1.9 “Memory Device” means a Semiconductor Device having the primary function of
electronically storing information. Examples of Memory Devices include discrete
DRAM, NOR flash memory, NAND flash memory, and SRAM devices.

1.10 “Party” means either (i) Samsung and its Subsidiaries or (ii) Spansion and
its Subsidiaries.

1.11 “Plan” has the meaning set forth in the third WHEREAS clause herein.

1.12 “Samsung Licensed Patents” means all patents having an effective filing
date prior to the seventh anniversary of this Agreement that are or were
(1) owned or controlled by Samsung or by its Subsidiaries during the Term and
(2) controlled at any time by Samsung’s Semiconductor Business Unit, which, by
way of example and not limitation, shall include all patents invented by
employees employed by Samsung’s Semiconductor Business Unit at the time of
invention.

1.13 “Samsung Claim” has the meaning set forth in Section 6.1.

1.14 “Semiconductor Device” means a semiconductor integrated circuit sold as a
component for integration into a System, whether such integrated circuit is sold
as a bare die or wafer, or as a packaged device. By way of clarification,
without limitation, Semiconductor Devices include multichip modules and
multichip packages that integrate multiple semiconductor integrated circuit dice
into a single package, and further include Memory Devices and Logic Devices.

1.15 “Spansion Licensed Patents” means all patents having an effective filing
date prior to the seventh anniversary of this Agreement that are or were owned
or controlled by Spansion or by its Subsidiaries during the Term. For the
avoidance of doubt, “Spansion

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and

Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

2



--------------------------------------------------------------------------------

Licensed Patents” specifically includes all patents owned or controlled during
the Term of this Agreement by Spansion’s wholly-owned subsidiary Spansion LLC.

1.16 “SSD” means a solid state disk drive, which includes a plurality of
nonvolatile Memory Devices (e.g., NAND flash) in combination with at least one
volatile Memory device (e.g., DRAM), a hard disk drive interface (e.g., SATA,
IDE, etc.), and a controller for reading data out from and writing data into
such Memory Devices.

1.17 “Subsidiary” means any entity in which either Samsung or Spansion directly
or indirectly owns or controls more than fifty percent (50%) of its voting
rights. For clarity, a Subsidiary includes any portion of either Samsung or
Spansion existing during the Term that becomes a Subsidiary through a
re-organization after the Term to the extent the license of either Party herein
survives the Term.

1.18 “System” means an electronic system including one or more Semiconductor
Devices in combination with a printed wiring board. By way of example and not
limitation, Systems include mobile handsets, televisions and set-top boxes but
not SSDs or Memory Cards.

1.19 “Term” means a period commencing on June 15, 2011 (the Effective Date of
the MOU) and ending on a date that is seven (7) years from the Effective Date of
this Agreement.

 

2. DISMISSALS OF SUITS.

2.1 In accordance with the provisions of the MOU, the Parties have filed
appropriate papers to dismiss and terminate all Patent Litigation between them.
To the extent that such dismissals and termination have not been made final, the
Parties shall use their best efforts to effectuate the final dismissal and
termination of all Patent Litigations.

 

3. SAMSUNG LICENSE GRANTS.

3.1 Licensed Products License. Subject to the terms and conditions of this
Section 3.1, Samsung grants Spansion and its Subsidiaries a non-exclusive,
non-transferrable, irrevocable, worldwide, fully paid-up, perpetual license
under the Samsung Licensed Patents to make, have-made, sell, use, import, and
otherwise dispose of Licensed Products. For clarity, the license granted under
this Section 3.1 includes the right of Spansion’s customers to use, sell, offer
for sale, import or otherwise dispose of Spansion’s Licensed Products (either
alone or as a component of another device) worldwide, regardless of the
jurisdiction in which such Licensed Products were first sold or manufactured, to
the same extent that the Samsung Licensed Patents covering such Licensed
Products would be deemed to have been exhausted under United States law if such
Licensed Products were first sold in the United States; provided however that
the parties intend that the license granted herein extends only to a Spansion
Licensed Product itself and not to any combination as a whole of the Spansion
Licensed Product with other products or technology, or to the end device as a
whole into which the Spansion Licensed Product is incorporated.

3.2 Foundry Services License. Subject to the terms and conditions of this
Section 3.2, Samsung grants Spansion and its Subsidiaries a non-exclusive,
non-transferrable, irrevocable, worldwide, fully paid-up, perpetual license
under the Samsung Licensed Patents to make Logic Devices, but not Memory
Devices, for third parties that are designed (or designed in part) and sold by
such third parties as their own products (i.e., the Logic Device bears the
commercial indicia or trademark of such third party), provided, however, that
such license

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and

Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

3



--------------------------------------------------------------------------------

extends only to claims of Licensed Patents covering either (1) a process for
manufacturing, assembling or testing a Logic Device (as opposed to data
processing used by a Logic Device in its operation, for example), or (2) a
circuit or transistor structure within the Logic Device (but not the entirety of
the Logic Device) that is (a) designed by Spansion and (b) included as a
standard cell in the standard cell library provided by Spansion in conjunction
with its foundry services. Further, by way of clarification, while third party
Logic Devices resulting from licensed foundry services are not Licensed
Products, it is understood and agreed that Spansion’s licensed use of the
Samsung Licensed Patents in the manufacture of, or Spansion’s designs
incorporated in, such third party Logic Devices exhausts such Samsung Licensed
Patents worldwide to the extent and only to the extent of such licensed activity
with respect to such third party Logic Devices. Spansion acknowledges and agrees
that except as expressly provided herein, this Section 3.2 shall not cover any
manufacturing activities of Spansion on behalf of third parties for the primary
purpose of obtaining rights under the Samsung Licensed Patents (i.e., patent
laundering), including making or having made products based on designs owned by
third parties.

[*]

3.4 Ownership. Nothing in this Agreement shall affect Samsung’s ownership or
control (or its Subsidiary’s ownership or control) of the Samsung Licensed
Patents. Except for the license grants set forth in this Agreement, all other
rights are reserved.

[*]

 

4. SPANSION LICENSE GRANTS.

4.1 Licensed Products License. Subject to the terms and conditions of this
Section 4.1, Spansion grants Samsung and its Subsidiaries a non-exclusive,
non-transferrable, irrevocable, worldwide, fully paid-up, perpetual license
under the Spansion Licensed Patents to make, have-made, sell, use, import, and
otherwise dispose of Licensed Products. For clarity, the license granted under
this Section 4.1 includes the right of Samsung’s customers to use, sell, offer
for sale, import or otherwise dispose of Samsung’s Licensed Products (either
alone or as a component of another device) worldwide, regardless of the
jurisdiction in which such Licensed Products were first sold or manufactured, to
the same extent that the Spansion Licensed Patents covering such Licensed
Products would be deemed to have been exhausted under United States law if such
Licensed Products were first sold in the United States; provided however that
the parties intend that the license granted herein extends only to a Samsung
Licensed Product itself and not to any combination as a whole of the Samsung
Licensed Product with other products or technology, or to the end device as a
whole into which the Samsung Licensed Product is incorporated.

4.2 Foundry Services License. Subject to the terms and conditions of this
Section 4.2, Spansion grants Samsung and its Subsidiaries a non-exclusive,
non-transferrable, irrevocable, worldwide, fully paid-up, perpetual license
under the Spansion Licensed Patents to make Logic Devices, but not Memory
Devices, for third parties that are designed (or designed in part) and sold by
such third parties as their own products (i.e., the Logic Device bears the
commercial indicia or trademark of such third party), provided, however, that
such license extends only to claims of Licensed Patents covering either (1) a
process for manufacturing, assembling or testing a Logic Device (as opposed to
data processing used by a Logic Device in its operation, for example), or (2) a
circuit or transistor structure within the Logic Device (but not

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and

Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

4



--------------------------------------------------------------------------------

the entirety of the Logic Device) that is (a) designed by Samsung and
(b) included as a standard cell in the standard cell library provided by Samsung
in conjunction with its foundry services. Further, by way of clarification,
while third party Logic Devices resulting from licensed foundry services are not
Licensed Products, it is understood and agreed that Samsung’s licensed use of
the Spansion Licensed Patents in the manufacture of, or Samsung’s designs
incorporated in, such third party Logic Devices exhausts such Spansion Licensed
Patents worldwide to the extent and only to the extent of such licensed activity
with respect to such third party Logic Devices. Samsung acknowledges and agrees
that except as expressly provided herein, this Section 4.2 shall not cover any
manufacturing activities of Samsung on behalf of third parties for the primary
purpose of obtaining rights under the Spansion Licensed Patents (i.e., patent
laundering), including making or having made products based on designs owned by
third parties.

[*]

4.4 Ownership. Nothing in this Agreement shall affect Spansion’s ownership or
control (or its Subsidiary’s ownership or control) of the Spansion Licensed
Patents. Except for the license grants set forth in this Agreement, all other
rights are reserved.

[*]

 

5. ASSIGNMENT; ACQUISITIONS AND DIVESTITURES.

5.1 Assignment. Neither Party may assign this Agreement or the rights set forth
herein without the prior written consent of the other Party hereto, which
consent shall not be unreasonably withheld. Notwithstanding the foregoing,
either Party may assign this Agreement in its entirety without the consent of
the other Party upon any acquisition, change of control, or sale of all or
substantially all of the assets of the assigning Party if the purchaser is a
financial buyer that does not have any products of its own prior to the
acquisition, change of control or asset sale (“Financial Buyer”). Any purported
assignment of this Agreement or the rights granted herein that does not comply
with this Section 5.1 shall be null and void from the beginning. This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
Parties hereto and their respective successors and assigns.

5.2 Acquisitions. If during the life of the Licensed Patents of either Party, a
Party acquires a third party or all or substantially all of its assets, or
merges with a third party and is the surviving or controlling entity after the
close of the transaction, then the licenses set forth in this Agreement will not
apply to the acquired entity or its assets or products lines if, in the final
fiscal year before the acquisition, such entity made (or had made on its behalf)
and sold Licensed Products for which such entity received more than [*] in gross
revenue. Any patents owned or controlled by such acquired entity, to the extent
that such patents would qualify as Licensed Patents of the acquiring Party
hereunder, shall upon the closing of such acquisition transaction be licensed to
the non-acquiring Party hereunder.

5.3 Divestitures. If during the life of the Licensed Patents either Party is
sold to a third party, sells all or substantially all of its assets, or sells
the assets of a product line, to a third party, or merges with a third party and
is not the surviving or controlling entity after the close of the transaction,
then the licenses granted to such Party will not apply to any portions of the
business that such Party sells, divests, or spins off to a third party except
with respect to those Licensed Products (by part number) that were made by or on
behalf of the divesting Party immediately prior to the divestiture (“Divested
Products”). The divesting Party will assign in

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and

Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

5



--------------------------------------------------------------------------------

part to the acquiring entity the licenses as set forth in Section 5.3 of this
Agreement but only as to the Divested Products so long as they maintain the same
part number of the Licensed Products. For clarity, no other current or future
products, if any, of that acquirer will be licensed under this Agreement. The
provisions of this Section 5.3 does not apply to a Financial Buyer, but would
apply to any subsequent strategic purchaser (i.e., an entity that designs, makes
and sells products).

 

6. SETTLEMENT OF BANKRUPTCY PROCEEDINGS.

6.1 Samsung Claim. Spansion and Samsung agree that any and all claims that
Samsung has asserted or could assert in the Bankruptcy Proceeding, including,
without limitation, the proofs of claim designated as Claim Nos. 1036, 1037 and
1038 on the claims register maintained in the Bankruptcy Proceeding and any
other prepetition, administrative or other claims shall be deemed settled claims
against Spansion in the aggregate amount of forty-five million dollars
($45,000,000) (collectively, “Samsung Claim”), and the Samsung Claim shall be
deemed to be a Class 5B claim under the Plan. Samsung hereby irrevocably
assigns, transfers and sells the Samsung Claim and all rights thereunder to
Spansion for thirty million dollars ($30,000,000) (the “Claim Purchase Amount”).
The Claim Purchase Amount was calculated using Spansion’s standard internal
formula for purchasing bankruptcy claims and applied a nine percent discount off
Spansion’s share price as of the close of market on June 10, 2011, which was
$18.59. Spansion’s obligation to pay the Claim Purchase Amount to Samsung shall
be binding (subject to Sections 6.2, 6.3, and 7 herein) even if the Court
disallows the Samsung Claim or allows it in an amount different than the amount
agreed to between the parties pursuant to this paragraph.

6.2 Offset. The parties acknowledge and agree that the Claim Purchase Amount
will not be paid in cash to Samsung but will instead be applied as an offset
against any amounts payable by Samsung to Spansion pursuant to Section 7 below.

6.3 Costs and Tax. Spansion will be solely responsible for seeking Court
approval for the settlement terms set forth in Section 6.1 and shall pay all of
its own costs and expenses related thereto. Spansion shall also be responsible
for any Korean withholding tax owed by Samsung and arising out of the offset (in
the amount of the Claim Purchase Amount) as set forth in Sections 6.1 and 6.2.
Spansion agrees to timely provide such tax amounts to Samsung pursuant to
Section 7.2 and allow Samsung to fulfill its Korean withholding tax
requirements. Samsung agrees to provide commercially reasonable efforts to
assist Spansion in securing Court approval of the Samsung claim, and Spansion
agrees to reimburse Samsung for all costs and expenses reasonably arising from
such assistance.

 

7. PAYMENT OBLIGATIONS.

7.1 Initial Payment and Installments. Samsung shall pay Spansion a total of one
hundred and fifty million ($150,000,000) dollars, including an initial payment
of twenty-five million dollars ($25,000,000), which shall be due August 15,
2011, and twenty (20) quarterly installments thereafter of six million, two
hundred and fifty thousand dollars ($6,250,000) each beginning in the fourth
calendar quarter of 2011, subject to Spansions’s application of the Claim
Purchase Amount it owes Samsung for the Samsung Claim as an offset against the
initial payment of twenty-five million dollars ($25,000,000) and five million
dollars ($5,000,000) of the first quarterly payment owed by Samsung hereunder
and further subject to taxes as set forth in

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and

Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

6



--------------------------------------------------------------------------------

Section 7.2 below. Quarterly payments by Samsung shall be due forty-five
(45) days from the beginning of the calendar quarter in which they are owed,
including the first quarterly payment of one million two hundred and fifty
thousand dollars ($1,250,000) due on November 15, 2011. Prior to August 15,
2011, Spansion shall deposit the Claim Purchase Amount owed to Samsung in a
separate account owned and controlled by Spansion.

7.2 Taxes. All cash payments by Samsung to Spansion are subject to Korean
withholding taxes, which Samsung shall deduct and pay on Spansion’s behalf from
each payment. Further, Spansion shall forward tax on each of the offsets set
forth in Section 7.1 to Samsung within twenty four (24) hours of its occurrence
in the following amounts: (a) for the offset of twenty five million dollars
($25,000,000) on August 15, 2011, four million one hundred and twenty five
thousand dollars ($4,125,000) and (b) for the offset of five million dollars
($5,000,000) on November 15, 2011, eight hundred and twenty five thousand
dollars ($825,000). Samsung shall promptly provide Spansion with all tax
receipts or certificates as proof of tax payments hereunder. For avoidance of
doubt, however, Samsung has no further obligation whatsoever in any Spansion
attempt to petition the Korean tax authorities for refund on any of the taxes
hereunder.

 

8. REPRESENTATIONS, WARRANTIES, AND EXCLUSIONS.

8.1 Mutual Representations and Warranties. Each Party represents and warrants
that (a) it has the full power and authority to enter into this Agreement and to
perform its obligations hereunder, (b) this Agreement and the consummation of
the transactions contemplated hereby have been duly authorized and approved by
and on behalf of the Party by all requisite corporate actions; (c) this
Agreement is binding on and enforceable against such Party and its Subsidiaries
in accordance with its terms, and (d) its compliance (and the compliance of its
Subsidiaries) with its obligations (and the obligations applicable to such
Subsidiaries) hereunder will not conflict with or result in a breach of any
judicial or administrative order, award, judgment, decree, or agreement to which
such Party (or its Subsidiary) is a Party or is otherwise bound.

8.2 Exclusions. Nothing contained in this Agreement shall be construed as:

a. a warranty or representation by any Party hereto as to the validity or scope
of any patents; or

b. conferring upon any Party hereto or its Subsidiaries any license, immunity,
covenant, release or other right under any patents, except the licenses and
releases expressly granted hereunder; or

c. a warranty or representation that any acts licensed or released hereunder
will be free from infringement of patents, other than those under which
licenses, immunities, conditional non-assertion covenants and releases have been
granted hereunder; or

d. an agreement to bring or prosecute actions or suits against third parties for
infringement or an agreement conferring any right to bring or prosecute actions
or suits against third parties for infringement; or

e. conferring any right to use, in advertising, publicity, or otherwise, any
trademark or trade name, or any contraction, abbreviation or simulation thereof,
of any Party hereto; or

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and

Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

7



--------------------------------------------------------------------------------

f. an obligation to furnish any technical information or know-how.

8.3 No Implied Licenses. Each Party hereby retains all rights not expressly
granted by this Agreement. To the fullest extent permitted by applicable law,
each Party hereby disclaims any and all implied licenses, immunities and other
rights. In addition, this Agreement provides no licenses, immunities or other
rights to any Party hereto under any trademarks or trade names, copyrights, mask
work rights or trade secrets. The parties acknowledge and agree that the
licenses and releases granted by each Party under this Agreement are limited to
those expressly set forth in this Agreement, and no rule of interpretation may
be applied to otherwise affect any Party’s right to exclude others from
practicing the claims of such Party’s patents.

 

9. TERM; SURVIVAL.

9.1 Term. This Agreement shall commence on the Effective Date and shall remain
in full force and effect until the expiration of the Term.

9.2 Survival. Section 1, Sections 3.1-3.4, Sections 4.1-4.4, Sections 5.1-5.3,
Sections 8.2-8.3, Sections 9.2, 10, 11, 12, and 13 shall survive the expiration
of this Agreement. For avoidance of doubt, all licenses herein shall survive the
end of the Term.

 

10. RELEASES.

10.1 Each Party releases the other of any and all claims of patent infringement,
whether known or not, that existed prior to signing this Agreement.

10.2 Each Party further provides a limited release of the other Party’s
customers from any and all claims of patent infringement arising solely from the
customers’ use, manufacture, offer for sale, importation or sale of the other
Party’s Licensed Products prior to signing this Agreement. For avoidance of
doubt, the limited release of the other Party’s customers set forth herein is
limited to the customer’s infringement by the other Party’s Licensed Products
(alone or as a component of another product) and not the combination as a whole
with any other product or technology. Further, to the extent that such customers
make, use, sell, import or offer to sell products that include third party
products that infringe the Party’s patents, such infringement is not released
hereunder.

10.3 Each Party expressly waives the benefit of any statute or rule of law
which, if applied to this Agreement, would otherwise exclude from its binding
effect any claims not known by such Party to exist which arose prior to the
signing of this Agreement.

EACH PARTY ACKNOWLEDGES THAT IT IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA
CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH, IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

EACH PARTY, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY RIGHTS
IT MAY HAVE THEREUNDER, AS

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and

Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

8



--------------------------------------------------------------------------------

WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW PRINCIPLES OF SIMILAR EFFECT.

 

11. CONFIDENTIALITY.

11.1 The parties shall not disclose the terms or existence of this Agreement, or
the discussions relating hereto to any other person or entity (collectively, the
“Confidential Information”), except that a Party may disclose Confidential
Information:

a. to its or its Subsidiaries’ respective directors, statutory auditors,
officers, employees, advisors and other representatives, in each case that have
a need to know such Confidential Information, provided that the disclosing Party
shall be responsible for such person’s or entity’s adherence to the terms
hereof;

b. in the case of Spansion, the US bankruptcy courts, provided however, that
Spansion shall use commercially reasonable efforts to consult with Samsung prior
to making any such disclosure;

c. as may be required by applicable law or regulations of any applicable
securities exchange, provided however, that any Party so required to disclose
any such information shall use commercially reasonable efforts to consult with
the other parties prior to making any such disclosure; and

d. as otherwise may be agreed in writing by the parties.

 

12. PUBLICITY.

12.1 Neither Party shall issue any press release, publicity statement or other
public notice relating to the this Agreement without the prior consent of the
other Party (which consent will not be unreasonably withheld) unless required
under applicable securities laws or regulations of any applicable securities
exchange or by order of any applicable bankruptcy court; provided however, that
any Party so required to disclose any such information shall use commercially
reasonable efforts to consult with the other parties prior to making any such
disclosure.

 

13. GENERAL.

13.1 Relationship of Parties. Nothing contained in this Agreement shall be
deemed or construed as creating a joint venture, partnership, or fiduciary
relationship between the parties. Neither Party by virtue of this Agreement is
authorized to bind the other Party or to act as an agent, employee or legal
representative of the other Party, and the relationship of the parties is, and
at all times will continue to be, that of independent contractors.

13.2 Governing Law/Dispute Resolution. This Agreement shall be governed by the
laws of California, without regard to conflicts of laws principles that would
require application of another law. In the event that a dispute arises under
this Agreement, the parties agree that such dispute shall be exclusively
resolved by the United States District Court for the Eastern District of
Virginia, which shall retain jurisdiction over the Parties and this matter for
the purposes of resolving disputes.

13.3 Notices. All notices and other communications permitted or required
hereunder shall be in writing and shall be deemed given if delivered personally;
mailed by registered or certified mail, postage pre-paid, return receipt
requested; sent by facsimile with receipt

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and

Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

9



--------------------------------------------------------------------------------

confirmed by telephone; or delivered by an overnight express carrier with
confirmation-in all cases addressed to the receiving Party at the following
address, marked for the attention of the person stated below, or to such other
address or person as a Party may from time to time notify the other Party.

 

If to Samsung:    If to Spansion:    Address:    Address:    416, Maetan 3-Dong
   950 DeGuigne Drive    Yeongtong-gu, Suwon-si,    P.O. Box 3453    Gyeonggi-do
443-742, Korea    Sunnyvale, CA 94088-3453 USA    Attention: Jay Shim   
Attention: Scot A. Griffin    Telephone: [*]    Telephone: [*]    Facsimile: [*]
   Facsimile: [*]    Email: [*]    Email: [*]   

Each Party may change the address for notification by giving written notice in
accordance with this section.

13.4 Advice of Counsel. The parties represent and warrant that they have read
this Agreement, that they have had adequate time to consider it, that they have
consulted with an attorney prior to executing this Agreement, that they
understand the meaning and application of this Agreement and that they have
signed this Agreement knowingly, voluntarily and of their own free will with the
intent of being bound by it.

13.5 No Admission. The parties understand and agree that neither the execution
of this Agreement, or the releases provided for herein, nor the performance of
this Agreement, shall be construed as an admission of any liability by any Party
or its partners, stockholders, predecessors, agents, officers, directors,
employees, successors or assigns.

13.6 Severability. If any provision of this Agreement shall be found invalid or
unenforceable in whole or in part, then such provision shall be deemed to be
modified or restricted to the extent and in the manner necessary to render the
same valid and enforceable or shall be deemed excised from this Agreement as
such circumstances may require, and this Agreement shall be construed and
enforced to the maximum extent permitted by law as if such provision had been
originally incorporated herein as so modified or restricted or as if such
provision had not been originally incorporated herein, as the case may be.

13.7 Amendment. Any amendment to this Agreement must be in writing signed by
duly authorized representatives of the parties and must clearly state the intent
of the parties to amend this Agreement.

13.8 Waiver. A waiver of the breach of a provision shall in no way be construed
as a waiver of any succeeding or subsequent breach of such provision or a waiver
of the provision itself.

13.9 No Assignment of Claims. The parties represent and warrant that there has
been no assignment or other transfer of any interest in any claim released
hereunder.

13.10 Construction. No Presumption Against Drafter. The headings to the clauses
of this Agreement are inserted for convenience of reference only and are not
intended to be part

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and

Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

10



--------------------------------------------------------------------------------

of or to affect the meaning or interpretation of this Agreement. All references
to dollars are to U.S. dollars. As used in this Agreement, the words “include”
or “including,” and variations thereof, will be deemed to be followed the words
“without limitation.” Each Party has cooperated in the drafting and preparation
of this Agreement. Hence, in any construction to be made of this Agreement, this
Agreement shall not be construed for or against either Party. Any ambiguity in
this Agreement shall be interpreted equitably without regard to which Party
drafted the Agreement or any provisions thereof.

13.11 Counterparts. This Agreement may be executed in multiple counterparts. The
Agreement shall be deemed executed when the parties have signed and delivered a
counterpart to the other Party. It shall not be necessary for the parties to
execute the same counterpart(s) for this Agreement to become effective.
Facsimile signatures shall be acceptable, with the provision for signing and
delivery of a counterpart of the Agreement being satisfied by a Party signing a
copy of the appropriate signature page of this Agreement and transmitting a copy
of the signed signature page to the other Party.

13.12 Entire Agreement. This Agreement sets forth the entire agreement among the
parties as to the subject matter hereof and supersedes all prior and
contemporaneous representations, warranties, negotiations, discussions and
understandings among them (including, without limitation, the MOU), and none of
the parties shall be bound by any representations, warranties, provisions, or
other terms and conditions with respect to such subject matter other than those
expressly provided herein or as duly set forth on or subsequent to the date
hereof in writing and signed by a proper and duly authorized officer or
representative of the parties hereto.

* * *

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

SAMSUNG ELECTRONICS CO., LTD.

 

By:  

    /s/Jay Shim

Name: Jay Shim, Vice President and Director of Licensing Date:   July 18, 2011

 

SPANSION INC. By:  

    /s/Scot A. Griffin

Name: Scot A. Griffin, SVP and General Counsel Date:   July 18, 2011

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and

Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

11